                  Case 2:21-mj-30175-DUTY ECF No. 1, PageID.1
                                               AUSA:              Filed 04/14/21 Telephone:
                                                       Caitlin Casey               Page 1 of   6 226-9100
                                                                                            (313)
AO 91 (Rev. ) Criminal Complaint            Task Force Officer:    John Cozzi                      Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America                                                Case: 2:21−mj−30175
   v.                                                                   Assigned To : Unassigned
Devantae Bell                                                           Assign. Date : 4/14/2021
                                                                        CMP: USA v BELL (MAW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of             December 22, 2020                in the county of                 Wayne      in the
        Eastern           District of      Michigan       , the defendant(s) violated:
         Code Section                                          Offense Description
     18 U.S.C. § 922(g)(1)                                Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                John A. Cozzi, Task Force Officer (FBI)
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:
        April 14, 2021                                                                         Judge’s signature

City and state: Detroit, Michigan                                       Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                             Printed name and title
   Case 2:21-mj-30175-DUTY ECF No. 1, PageID.2 Filed 04/14/21 Page 2 of 6




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, John Cozzi, being first duly sworn, hereby depose and state as follows:

                          Introduction and Background

      1.     I am a Task Force Officer with the Federal Bureau of Investigation

(FBI), and have been since January of 2020. I am assigned currently to the FBI

Detroit Division’s Violent Crime Task Force (“VCTF”). Prior to my assignment at

the FBI, I was assigned to the patrol division of the Northville Township Police

Department in Northville, MI for approximately three years. Prior to my

employment with the Northville Township Police Department, I received a

bachelor’s degree in criminal justice and sociology from Western Michigan

University. I graduated from the Wayne County Regional Police Training Center

where I received my certification to work as a Law Enforcement Officer in the State

of Michigan. I have attended in-service training courses pertaining to investigations,

interviews, interrogations, narcotics, firearms, and more. As both a Northville Police

Officer and FBI Task Force Officer, I have conducted or assisted in numerous

investigations of federal and state violations, including crimes of violence, firearms,

and drug trafficking.

      2.     The statements contained in this affidavit are based on my experience

and background as a Task Force Officer and on information provided by police

officers, other agents of the FBI, and other law enforcement personnel, as well as



                                          1
   Case 2:21-mj-30175-DUTY ECF No. 1, PageID.3 Filed 04/14/21 Page 3 of 6




communications with others who have personal knowledge of the events and

circumstances described herein.

      3.     The information outlined below is provided for the limited purpose of

establishing probable cause and does not contain all the information known to law

enforcement related to this investigation.

      4.     I am currently investigating Devantae BELL, date of birth xx/xx/1995,

for violations of federal law, including felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1).

      5.     I have conducted a criminal history check (CCH) for BELL and learned

BELL has been convicted of the following felony offenses:

      -      2019 - Felony Possession/Use of a Financial Transaction Device
      -      2018 - Felony Possession/Use of a Financial Transaction Device
      -      2015 – Felony Police Officer – Fleeing – Fourth Degree
      -      2015 - Assaulting/Resisting/Obstructing a Police Officer

                                  Probable Cause

      6.     On December 22, 2020, at approximately 08:35 P.M., Detroit Police

officers were on routine patrol in the area of Schoolcraft Street and Southfield

Freeway in Detroit, Michigan and observed a silver 2010 Mercedes Benz driving on

the roadway with tinted front windows, in violation of Michigan Compiled Law

257.709.




                                             2
    Case 2:21-mj-30175-DUTY ECF No. 1, PageID.4 Filed 04/14/21 Page 4 of 6




      7.     With the patrol vehicle located behind the Mercedes Benz, officers

were able to see through the back windshield into the vehicle and observed the rear

passenger continually moving and leaning toward the driver, who was later

identified as Devantae BELL. Based on their training and experience, the officers

thought these movements were suspicious and possibly consistent with an attempt

to conceal illegal items.

      8.     The Mercedes Benz entered the parking lot of a Mobil gas station at the

corner of Schoolcraft Street and the Southfield Freeway, and the officers followed

in their patrol vehicle, initiating a traffic stop for the tinted window violation in the

gas station parking lot.

      9.      Officers made contact with the driver, BELL, and two additional

passengers – a front seat and back seat passenger. The officers noted that the

backseat passenger, who they had witnessed making furtive motives just moments

before the stop, was pretending to be asleep as the officers spoke to BELL.

      10.      Upon making contact with the occupants of the vehicle, the officers

immediately detected the odor of alcohol and burnt marijuana coming from within

the vehicle. Officers also observed what appeared to be a bag of suspected marijuana

on the dashboard of the vehicle and a clear cup of suspected alcohol in the cupholder,

in violation of Michigan Compiled Law 257.624a.




                                           3
   Case 2:21-mj-30175-DUTY ECF No. 1, PageID.5 Filed 04/14/21 Page 5 of 6




      11.     Based on these observations, the officers asked that all occupants exit

the vehicle for further investigation. As the occupants exited the vehicle, one of the

officers also observed an open bottle of alcohol on the front passenger floorboard.

      12.     Officer Mathis then conducted a search of the vehicle and discovered

a loaded Colt Diamondback .38 caliber revolver with a black frame and a brown

handle on the driver’s side floorboard between the driver’s seat and the gas pedal

where BELL had been seated.

      13.    The officers recovered the loaded firearm, as well as two open

containers of alcohol, a plastic bag containing suspected marijuana, and a freshly

burnt marijuana joint.

      14.     The officers ran BELL’s information through the Law Enforcement

Information Network (LEIN) and learned that BELL had not been issued a concealed

pistol license (CPL).

      15.     On April 7, 2021, ATF Special Agent Michael Jacobs advised me that

the referenced firearm is a firearm as defined under 18 U.S.C. § 921 and was

manufactured outside the state of Michigan and therefore traveled in and affect

interstate commerce.




                                          4
   Case 2:21-mj-30175-DUTY ECF No. 1, PageID.6 Filed 04/14/21 Page 6 of 6




                                     Conclusion

      16.    Based on the above information, probable cause exists to believe that

BELL, a previously convicted felon, was unlawfully in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1)

                                             Respectfully submitted,



                                             John Cozzi, Task Force Officer
                                             Federal Bureau of Investigation

Sworn to before me and signed in my presence
and/or by reliable electronic means.


_________________________________
Hon. Elizabeth A. Stafford
United States Magistrate Judge

Dated:   April 14, 2021




                                         5
